

Exhibit 10.17.17


SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”), made and entered into on the 30th
day of October, 2012, to be effective as of the 1st day of November, 2012, by
and between OLD DOMINION FREIGHT LINE, INC. (the “Company”), a corporation
organized and existing under the laws of the State of Virginia and having its
principal office at Thomasville, North Carolina; and EARL E. CONGDON (the
“Executive”), an individual residing at Fort Lauderdale, Florida.
R E C I T A L S:


The Company is engaged principally in the business of transporting general
commodities such as consumer goods and textiles in less-than-truckload
shipments. The Executive is experienced in, and knowledgeable concerning, all
aspects of the business of the Company. The Executive has heretofore been
employed by the Company as its Executive Chairman of the Board pursuant to the
terms of an Employment Agreement entered into on May 28, 2008, as amended (the
“Predecessor Agreement”). The Company desires to continue to employ the
Executive as Executive Chairman of the Board, and the Executive desires to
continue to be employed by the Company in that capacity. Furthermore, the
Company desires to provide for the Executive certain severance benefits in
addition to those provided by the employee benefit plans of the Company. The
Company and the Executive desire to amend and restate the Predecessor Agreement
to reduce to writing and to clarify and more clearly state the terms of their
new understanding concerning the Executive’s continued employment by the Company
as its Executive Chairman of the Board pursuant to the terms of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation the Company agrees herein to pay the Executive, and of
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Executive agree as follows:
ARTICLE 1.    EFFECT OF PRIOR AGREEMENTS. This Agreement expresses the whole and
entire agreement between the parties with reference to the employment of the
Executive and supersedes and replaces any prior employment agreements
(including, without limitation, the Predecessor Agreement), understandings or
arrangements (whether written or oral) between the Company and the Executive.
Without limiting the foregoing, the Executive agrees that this Agreement
satisfies any rights he may have had under any prior agreement or understanding
(including, without limitation, the Predecessor Agreement) with the Company with
respect to his employment by the Company.
ARTICLE 2.    DEFINITIONS. Wherever used in this Agreement, including the
Recitals and this ARTICLE 2, the following terms shall have the meanings set
forth below (unless otherwise indicated by the context):
2.1.    “Annual Compensation” means the Executive’s Base Salary, bonuses, fees
for professional services and other amounts received (without regard to whether
or not an amount is paid in cash) for services performed for the Company to the
extent the amounts are includible in the Executive’s gross income.
2.2.    “Base Amount” means the Executive’s average Annual Compensation for his
taxable years within the Base Period. The Base Amount shall at all times be
determined in accordance with Section 280G of the Code and the Regulations
issued thereunder.






--------------------------------------------------------------------------------



2.3.    “Base Period” means the period consisting of the most recent five (5)
taxable years of the Executive ending before the date of the Change of Control
of the Company.
2.4.    “Base Salary” means the annual base salary payable to the Executive as
the same may be adjusted as provided in Section 6.1. The Base Salary in effect
as of January 1, 2012 is $525,300.
2.5.    “Board” means the Board of Directors of the Company.
2.6.    “Business” means any business engaged in, any service provided by, or
any product produced by the Company, including, but not limited to, the business
of transporting general commodities such as consumer goods and textiles in
less-than-truckload shipments.
2.7.    “Cause Exception” means the right of the Company, as described in
Section 5.3, to discharge the Executive at any time for Cause.
2.8.    “Change of Control” means and will be deemed to have occurred on the
earliest of the following dates which occurs after November 1, 2012:
(a)    the date any person or group of persons (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934) together with its affiliates,
excluding employee benefit plans of the Company, is or becomes (or publicly
discloses that such person or group is or has become), directly or indirectly,
the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding voting securities; provided, however, that the event described
in this subparagraph (a) shall not be deemed to be a Change of Control by virtue
of the beneficial ownership, or the acquisition of beneficial ownership, of
voting securities by (i) any employee benefit plan sponsored or maintained by
the Company or by a person controlled by the Company; (ii) any underwriter (as
such term is defined in Section 2(a) (11) of the Securities Act of 1933) that
beneficially owns voting securities temporarily in connection with an offering
of such securities; (iii) the Executive; or (iv) any member of the family of the
Executive unless the Executive, acting in good faith, provides written notice to
the Company that the Executive believes, and within twenty (20) business days
after the Company receipt of the Executive’s notice a majority of the
independent members of the Board of Directors determines, that the beneficial
ownership of voting securities by such family member creates a substantial
threat to corporate policy and effectiveness. For the purpose of clause (iii)
above, “family” means any lineal descendent, including adoptive relationships,
of Earl E. Congdon or John R. Congdon, any spouse of the foregoing and any trust
established by or for the benefit of any of the foregoing, and “independent”
shall have the meaning set forth in the corporate governance rules of the
principal exchange on which the Company’s common stock is listed; or
(b)    the date when, as a result of a tender offer or exchange offer for the
purchase of securities of the Company (other than such an offer by the Company
for its own securities), or as a result of a proxy contest, merger, share
exchange, consolidation or sale of assets, or as a result of any combination of
the foregoing, individuals who at the beginning of any two (2) year period
during the Term constitute the Board, plus new directors whose election or
nomination for election by the Company’s shareholders is approved by a vote of
at least two-thirds (2/3) of the directors still in office who were directors at
the beginning of such two-year period (“Continuing Directors”), cease for any
reason during such two-year period to constitute at least two-thirds (2/3) of
the members the Board; or
(c)    the effective date of a merger, share exchange or consolidation of the
Company with any other corporation or entity regardless of which entity is the
survivor, other than a merger, share exchange or consolidation which would
result in the voting securities of the Company outstanding immediately prior

2





--------------------------------------------------------------------------------



thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving or acquiring entity) at least
sixty percent (60%) of the combined voting power of the voting securities of the
Company or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; or
(d)    the effective date of a complete liquidation or winding-up of the
Company; or
(e)    the effective date of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or
(f)    the date of a filing of a petition in bankruptcy of the Company, whether
voluntary or involuntary.
2.9.    “Code” means the Internal Revenue Code of 1986, as amended, and rules
and regulations issued thereunder.
2.10.    “Company” means Old Dominion Freight Line, Inc., a Virginia corporation
with its principal offices at Thomasville, North Carolina.
2.11.     “Confidential Information” means all information concerning the
business of the Company and its affiliates that is confidential, proprietary or
otherwise not generally available to the public. By way of example, Confidential
Information includes, without limitation, all competitively-sensitive
information, all trade secrets, processes, specifications, data, files, computer
programs and related codes, software improvements, inventions, techniques,
business plans, marketing plans, strategies, acquisition prospects, forecasts,
methods, manner of operations, information relating to past, present and
prospective customers and clients, pricing and cost information, new products,
other financial information, employee lists, personnel policies, contracts,
digital intellectual property, information with respect to internal affairs, and
all information covered by the Trade Secrets Protection Act, N.C. Gen. Stat.,
Chapter 661 §§152-162 (or any successor thereto). The parties expressly agree
that Confidential Information does not exist in written form only.
Notwithstanding the foregoing, “Confidential Information” does not include
information that (i) is or becomes generally available to the public other than
as a result of a disclosure by the Executive in violation of this Agreement, or
(ii) is received by the Executive from another party that did not receive such
information directly or indirectly from the Company or any of its affiliates
under an obligation of confidentiality.
2.12.    “Customers” means and includes any and all Persons who are customers,
patrons or clients of the Company with respect to the Business and with whom the
Executive either had personal contact or had knowledge that such Persons were
customers, patrons or clients of the Company with respect to the Business.
2.13.    “For Cause” means one or more of the following: (i) habitual
intoxication by the Executive which the Board determines in good faith adversely
affects the Executive’s ability to perform his duties under this Agreement; (ii)
conviction of the Executive by a court of competent jurisdiction of, or plea by
the Executive of “guilty” or “no contest” to, theft, fraud or embezzlement from
the Company; (iii) conviction of the Executive by a court of competent
jurisdiction of, or plea by the Executive of “guilty” or “no contest” to, a
felony which, as determined in good faith by the Board, constitutes a crime
involving moral turpitude and results in material harm to the Company; (iv) any
material act or omission by the Executive involving gross malfeasance or gross
negligence in the performance of his duties and responsibilities to the Company
to the detriment of the Company, all as determined by the Board in good faith;
(v) any diversion by the Executive for his personal gain of any clearly viable
and significant business opportunity from the Company

3





--------------------------------------------------------------------------------



(other than with the prior written consent of the Board); (vi) any willful
violation of any provision of the Company’s Corporate Governance Guidelines, the
Company’s Code of Business Conduct and Ethics, or any covenant contained in this
Agreement; or (vii) the Executive’s material violation of the requirements of
the Sarbanes-Oxley Act of 2002 or any other federal or state securities law,
rule or regulation, including, without limitation, engagement in any conduct
that results in the Executive’s obligation to reimburse the Company for the
amount of any bonus, incentive-based compensation, equity-based compensation,
profits realized from the sale of the Company’s securities or other compensation
pursuant to application of the provisions of Section 304 of the Sarbanes-Oxley
Act of 2002. For purposes of this provision, no act or failure to act on the
part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without a reasonable belief
that the Executive’s action or omission was in the best interests of the
Company. For Cause shall not include the Executive’s Total Disability.
2.14.    “Fundamental Disagreement” means a material disagreement between the
Executive and the Board that occurs after a Change of Control and concerns the
strategic direction of the Company or another issue of fundamental importance to
the Company, as described in a written notice provided by the Executive to the
Lead Independent Director of the Board (or, if there is no Lead Independent
Director, to the Chairman of the Compensation Committee of the Board), provided
that (i) the material disagreement occurs within three (3) years after the
Change of Control, (ii) the Executive is the Executive Chairman of the Board of
the Company at the time of the Executive’s written notice to the Board, (iii)
within sixty (60) days after the date of such written notice, a majority of the
members of the Board who are not members of the family (as defined in Section
2.8(a)) of the Executive confirm in writing that there exists a material
disagreement with the Board about the strategic direction of the Company or
another issue of fundamental importance to the Company that makes it
impracticable for the Executive to continue to serve as the Executive Chairman
of the Board of the Company, and (iv) there has existed no For Cause basis for
the Executive’s termination during the Term.
2.15.    “Good Reason” means, without the Executive’s express written consent,
any of the following:
(a)    a material breach by the Company of any provision of this Agreement;
(b)    the failure of the Executive to be elected or re-elected to the Board;
(c)    a material reduction by the Company in the Executive’s Base Salary as in
effect as of the date of this Agreement or as the same shall be increased from
time to time;
(d)    the liquidation, dissolution, consolidation or merger of the Company or
transfer of all or a significant portion of the Company’s assets unless a
successor or successors (by merger, consolidation or otherwise) to which all or
a significant portion of the assets have been transferred assumes all duties and
obligations of the Company under this Agreement;
(e)    the assignment to the Executive of duties inconsistent with the position
and status of the offices and positions of the Company held by the Executive as
of the date of this Agreement;
(f)    the exclusion of the Executive from participation in the Company’s
employee benefit plans (other than as a result of the termination of the plan or
any other action of the Company that affects substantially all employees
participating in the plan) in effect as of the date of this Agreement, as the
same may be improved or enhanced from time to time;

4





--------------------------------------------------------------------------------



(g)    the transfer of the Executive’s primary work location to a location that
is more than thirty (30) miles from the Executive’s primary work location
immediately prior to the date of this Agreement or the requirement that the
Executive relocate his principal residence more than thirty (30) miles from the
Executive’s primary work location as of the date of this Agreement;
(h)    the requirement by the Company that the Executive travel on Company
business to a substantially greater extent than required immediately prior to
the date of this Agreement; or
(i)    the occurrence of a Fundamental Disagreement.
Notwithstanding the foregoing, the occurrence of an event that would otherwise
constitute Good Reason under this Section 2.15 shall cease to be an event
constituting Good Reason if the Executive fails to provide the Company with
notice of the occurrence of any of the foregoing within the thirty (30) day
period immediately following the date on which the Executive first becomes aware
(or reasonably should have become aware) of the occurrence of such event, except
that the occurrence of a Fundamental Disagreement shall be governed by Section
2.14.
2.16.    “Notice Exception” means the right, as described in Section 5.2, of
either party to the Agreement to terminate the Agreement upon giving the
required written notice.
2.17.    “Person” means any individual, partnership, joint venture, corporation,
company, firm, group or other entity.
2.18.    “Term” means the term of the Executive’s employment under this
Agreement as provided in Section 5.1.
2.19.    “Termination Date” means the date the Term expires pursuant to the
provisions of ARTICLE 5.
2.20.    “Termination Year” means the calendar year in which the Term expires.
2.21.    “Time Period” means the Term and the twenty-four-month period next
following the expiration of the Term.
2.22.    “Trade Area” means the United States of America.
2.23.    “Total Disability” means the permanent and total inability, by reason
of physical or mental infirmity, or both, of the Executive to perform his
regular and customary duties with the Company in a satisfactory manner. The
determination of the existence or nonexistence of Total Disability shall be made
by the Board, pursuant to a medical examination by a medical doctor licensed to
practice medicine in the State of North Carolina selected or approved by the
Board.
ARTICLE 3.    EMPLOYMENT OF EXECUTIVE. Subject to the terms and conditions set
forth in this Agreement, the Company hereby employs the Executive and the
Executive hereby accepts such employment for the period stated in ARTICLE 5 of
this Agreement.
ARTICLE 4.    POSITION, RESPONSIBILITIES AND DUTIES.
4.1.    Position and Responsibilities. During the Term (as defined in Sections
2.18 and 5.1), the Executive shall serve as Executive Chairman of the Board on
the conditions herein provided. The Executive

5





--------------------------------------------------------------------------------



shall perform such duties as are customarily performed by one holding the
position of Executive Chairman of the Board and shall additionally render such
other services and duties as may be reasonably assigned to him from time to time
by the Board, consistent with his position.
4.2.    Duties. In addition to having the responsibilities described in Section
4.1, during the Term, the Executive shall also serve, if elected, as an officer
and director of any subsidiary or affiliate of the Company. During the Term and
except for illness, vacation periods in accordance with the Company’s
established policy, and leaves of absence in accordance with the Company’s
established policy, the Executive shall devote such of his business time,
attention, skill, energies and efforts as are necessary and appropriate to
enable him to faithfully perform his duties hereunder and to attend to the
business and affairs of the Company and any subsidiary or affiliate of the
Company. The Executive shall not during the Term be employed in any other
business activity, whether or not such activity is pursued for gain, profit or
other pecuniary advantage; provided, however, that (i) with the approval of the
Board, the Executive may serve, or continue to serve, on the boards of directors
of, and hold any other offices or positions in, companies or organizations,
which, in the Board’s judgment, will not present any conflict of interest with
the Company or any of its subsidiaries or affiliates or divisions, or materially
affect the performance of the Executive’s duties pursuant to this Agreement and
(ii) subject to the restrictions of Section 11.3, the Executive shall not be
prevented from investing his personal assets in any business, where the form or
manner of such investment will not require substantial services on the part of
the Executive in the operation of the business in which such investment is made.
It is expressly understood and agreed that nothing in this Agreement or, in
particular, this Section 4.2 shall in any way limit, restrict or prohibit the
Executive’s service to or involvement with the management and operation of Old
Dominion Truck Leasing, Inc.
ARTICLE 5.    TERM.
5.1.    Term of Employment. The Term shall commence as of November 1, 2012, and
shall continue until the earliest to occur of the following: (i) November 1,
2015; (ii) the date of death of the Executive; (iii) the specified date of
termination under the Notice Exception (as defined in Section 5.2); (iv) the
date of termination under the Cause Exception (as defined in Section 5.3); (v)
the date the Executive terminates his employment for Good Reason; or (vi) the
date of termination as a result of the Executive’s Total Disability.
5.2.    Termination by Giving Notice. If either party hereto desires to
terminate the Executive’s employment prior to the expiration of the Term, such
party shall give not less than one hundred and twenty (120) days written notice
of such desire to the other party specifying the date of termination (the
“Notice Exception”). Notwithstanding the foregoing, the Company shall not invoke
the Notice Exception during any period of Total Disability of the Executive. A
decision by the Company to terminate the Executive pursuant to the Notice
Exception shall be by action of the Board, and the Executive agrees that neither
he nor any member of his family (as defined in Section 2.8(a)) shall vote with
respect to this decision.
5.3.    Termination for Cause; Automatic Termination. The Company shall at all
times have the right to discharge the Executive For Cause (the “Cause
Exception”). If the Company desires to discharge the Executive under the Cause
Exception, it shall give notice to the Executive as provided in Section 5.6. If
the Company is terminating the Executive for a reason described in Section 2.13
(iv) or (v), the Executive shall have thirty (30) days after notice has been
given to him to cure the reason given in the notice. If the reason for the
Company’s exercise of its right to terminate the Executive is timely cured by
the Executive to the satisfaction of the Board, the Company’s notice shall
become null and void. Nothing contained herein or in this Section 5.3 shall
limit the ability of the Executive to enforce his rights under this Agreement to
the extent that there is a disagreement as to the basis for the applicability of
the Cause Exception or cure under

6





--------------------------------------------------------------------------------



the Cause Exception. A decision by the Company to terminate the Executive
pursuant to the Cause Exception shall be by action of the Board, and the
Executive agrees that neither he nor any member of his family (as defined in
Section 2.8(a)) shall vote with respect to this decision.
5.4.    Good Reason. The Executive may terminate his employment at any time for
Good Reason (the “Good Reason Exception”). If the Executive desires to terminate
his employment for Good Reason, he shall give notice to the Company as provided
in Section 5.6. If the Executive is terminating for a reason described in
Section 2.15(a), (b), (c), (e), (f), (g) or (h), the Company shall have thirty
(30) days after notice has been given to it to cure the reason given in the
notice. If the reason for the Executive’s exercise of his right to terminate is
timely cured by the Company to the satisfaction of the Executive, the
Executive’s notice shall become null and void. Nothing contained herein or in
this Section 5.4 shall limit the ability of the Company to enforce its rights
under this Agreement to the extent that there is a disagreement as to the basis
for the applicability of the Good Reason Exception or cure under the Good Reason
Exception.
5.5.    Total Disability. The Company may terminate the Executive’s employment
as a result of the Executive’s Total Disability. If the Company desires to
terminate the Executive as a result of his Total Disability, it shall give
notice to the Executive as provided in Section 5.6. A decision by the Company to
terminate the Executive as a result of his Total Disability shall be by action
of the Board, and the Executive agrees that neither he nor any member of his
family (as defined in Section 2.8(a)) shall vote with respect to this decision.
5.6.    Notice of Termination. Any termination by the Company under the Cause
Exception or as a result of the Executive’s Total Disability, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto. For purposes of Sections 5.3, 5.4 and 5.5, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iii) if the
termination date is other than the date of receipt of such notice, specifies the
effective date of termination. The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of the reason given for the termination of the
Executive’s employment shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.
5.7.    Rights of Executive Upon Termination of Employment.
(a)    Following the date the Term expires on account of one of the terminating
events described in subparagraphs (i) (expiration of the fixed Term), (iii)
(termination under Notice Exception), (v) (termination for Good Reason) or (vi)
(termination as a result of Total Disability) of Section 5.1, the rights of the
Executive shall be as provided in ARTICLES 6 (compensation), 7 (reimbursements),
9 (other employee benefits), 10 (termination compensation), 11 (covenants), 12
(attorneys’ fees), 14 (indemnification) and 22 (corporate merger).
(b)    Following the date the Term expires on account of the Executive’s death
as provided in subparagraph (ii) of Section 5.1, the rights of the Executive’s
personal representative shall be as provided in ARTICLES 6 (compensation), 7
(reimbursements), 9 (other employee benefits), 12 (attorneys’ fees), 14
(indemnification) and 22 (corporate merger).
(c)    Following the date the Executive is terminated For Cause as provided in
subparagraph (iv) of Section 5.1, the rights of the Executive shall be as
provided in ARTICLES 6 (compensation), 7 (reimbursements), 9 (other employee
benefits), 11 (covenants), 14 (indemnification) and 22 (corporate

7





--------------------------------------------------------------------------------



merger). In no event shall the Executive be entitled to the benefits provided in
ARTICLES 10 and 12 in the event his employment is terminated by the Company For
Cause.
ARTICLE 6.    COMPENSATION. For all services rendered by the Executive during
the Term, including without limitation, services as an executive, officer,
director (except fees and reimbursements to which all members of the Board, or a
subsidiary or affiliate of the Company, are generally entitled) or member of any
committee of the Company or of any subsidiary, affiliate, or division thereof,
the Company shall pay the Executive as compensation the following:
6.1.    Base Salary. The Executive shall be paid for his services during the
Term the Base Salary, payable in appropriate installments to conform with
regular payroll dates for salaried personnel of the Company. The Executive’s
Base Salary shall be reviewed annually in accordance with the standard payroll
practices and procedures of the Company applicable to its executive officers.
6.2.    Discretionary Bonus. In addition to the Base Salary provided for in
Section 6.1, the Executive shall be entitled to such bonus or bonuses, if any,
as may be awarded to the Executive from time to time by the Board. Any such
bonus shall be payable in the manner specified by the Board at the time any such
bonus is awarded.
6.3.    Incentive Bonus. In addition to the Base Salary provided for in Section
6.1, the Executive shall be entitled to participate in the Company’s executive
profit-sharing bonus program (also referred to as the “Performance Incentive
Plan”) and receive such bonuses as may be awarded to the Executive from time to
time under such program. Any such bonuses shall be payable in the manner
specified in such program.
6.4.    Other Plans. In addition to the Base Salary and bonuses provided for in
Sections 6.1, 6.2 and 6.3, the Executive shall be entitled to participate in any
other bonus or incentive plans of the Company (whether now in existence or
hereinafter established) in which other senior executives of the Company are
entitled to participate.
ARTICLE 7.    REIMBURSEMENT OF EXPENSES AND SECRETARIAL ASSISTANCE. The Company
recognizes that the Executive will incur, from time to time, expenses for the
benefit of the Company and in furtherance of the Company’s business, including,
but not limited to, expenses for entertainment, travel and other business
expenses consistent with the Company’s past practices. During the Term, the
Executive will be reimbursed for his reasonable expenses incurred for the
benefit of the Company in accordance with the established policy of the Company
as adopted from time to time by the Board. To receive such reimbursement, the
Executive must present to the Company an itemized accounting, in such detail as
the Company may reasonably request, of such expenditures, and all reimbursements
must be made no later than the end of the calendar year following the calendar
year in which the expense was incurred. In the event of the termination of the
Executive’s employment for any reason, the Company shall reimburse the Executive
(or in the event of death, his personal representative) for expenses incurred by
the Executive on behalf of the Company prior to the Termination Date to the
extent such expenses have not been previously reimbursed by the Company. The
Company further agrees to furnish the Executive during the Term with an office
and such secretarial assistance as shall be suitable to the character of the
Executive’s position with the Company and adequate for the performance of his
duties hereunder. The Company further agrees that the Executive may use during
the Term the Company’s airplane or airplanes for personal use in accordance with
the general policy of the Company as adopted from time to time by the Board. The
Company further agrees to provide the Executive during the Term with an
automobile for his use. The expenses eligible for reimbursement under this
ARTICLE 7 in any calendar year shall not affect any expenses eligible for
reimbursement or in-kind

8





--------------------------------------------------------------------------------



benefits to be provided in any other calendar year. The Executive’s rights under
this ARTICLE 7 shall not be subject to liquidation or exchange for any other
benefit.
ARTICLE 8.    VACATION AND SICK LEAVE. The Executive shall be entitled to
vacation and sick leave during the Term, commensurate with his position and in
accordance with the Company’s established policy for senior executives as
adopted from time to time by the Board. The Executive shall continue to receive
the compensation provided for in ARTICLE 6 during the time of his vacation and
sick leave.
ARTICLE 9.    OTHER EMPLOYEE BENEFITS. The Executive shall be entitled to
participate in any and all retirement, medical, dental, vision, disability, life
insurance, long-term disability insurance, nonqualified deferred compensation
and tax-qualified retirement plans or any other plans or benefits offered by the
Company to its senior executives generally, if and to the extent the Executive
is eligible to participate in accordance with the terms and provisions of any
such plan or benefit program. Nothing in this ARTICLE 9 is intended, or shall be
construed, to require the Company to institute any particular plan, program or
benefit. Benefits payable pursuant to this Agreement shall be in addition to
benefits payable to the Executive under all other employee benefit plans or
programs of the Company.
ARTICLE 10.    TERMINATION COMPENSATION.
10.1.    Amount. If the Executive’s employment is terminated by the Company by
exercise of the Notice Exception; by the Executive by exercise of the Notice
Exception; by the Executive for Good Reason; or as a result of the expiration of
the fixed Term as provided in Section 5.1(i), and such termination occurs within
twelve (12) months following a Change of Control (or, in the case of a
termination for Good Reason due to a Fundamental Disagreement, within three
years after the Change of Control), then the Executive shall be entitled to
receive in a lump sum (i) any compensation due but not yet paid through the
Termination Date, plus (ii) an amount equal to three (3) times the sum of his
Base Salary and the annual bonus paid to him for the preceding calendar year
under the Company’s executive profit-sharing bonus program described in Section
6.3, subject to the provisions of Section 10.2. If the Executive’s employment is
terminated by the Company or the Executive by exercise of the Notice Exception,
by the Executive for Good Reason, or as a result of the expiration of the fixed
Term as provided in Section 5.1(i), and such termination does not occur within
twelve (12) months following a Change of Control (or, in the case of a
termination for Good Reason due to a Fundamental Disagreement, within three
years after the Change of Control), or the Executive’s employment is terminated
at any time due to the Executive’s death or Total Disability or by the Company
For Cause, the Executive shall only be entitled to receive in a lump sum any
compensation due but not yet paid through the Termination Date. Any amounts
payable to the Executive pursuant to this ARTICLE 10 shall be paid on the first
day of the seventh (7th) calendar month following the calendar month in which
the Termination Date occurs. In the event the Executive dies prior to receiving
any or all of the amounts to which he is due pursuant to this ARTICLE 10, then
such amounts shall be payable to his surviving spouse within thirty (30) days of
the date of the Executive’s death. If the Executive dies without a surviving
spouse, no additional amounts shall be payable pursuant to this ARTICLE 10
following his death.
10.2.    Parachute Payments. Notwithstanding anything in this Agreement to the
contrary, in the event that the Company’s outside, independent accountants shall
determine that the termination compensation payable to the Executive pursuant to
Section 10.1 (the “Agreement Payments”) shall, as a result of a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company, constitute a parachute payment
within the meaning of Section 280G of the Code, and the aggregate of such
parachute payments and any other amounts paid or distributed to the Executive
from any other plans or arrangements maintained by the Company or its affiliates
(such other payments together with

9





--------------------------------------------------------------------------------



the Agreement Payments shall be referred to as the “Total Payments”) would more
likely than not, in the opinion of the Company’s accountants, cause the
Executive to be subject to the excise tax on excess parachute payments under
Section 4999 of the Code (the “Excise Tax”), the termination compensation
payable pursuant to Section 10.1 shall be reduced in such amount as is required
to reduce the aggregate “present value” (as that term is defined in Section
280G(d)(4) of the Code) of the Total Payments to one dollar less than three (3)
times the Executive’s Base Amount to the end that the Executive is not subject
to the Excise Tax. If an amount has been paid to the Executive which should not
have been paid due to the required reduction in aggregate present value, the
Executive shall promptly return such amount to the Company (together with
interest at the rate set forth in Section 1274(b)(2)(B) of the Code). For
purposes of determining whether and the extent to which the Total Payments would
more likely than not cause the Executive to be subject to the Excise Tax, no
portion of the Total Payments, the receipt of which the Executive has
effectively waived in writing, shall be taken into account.
10.3.    Release. In consideration of the termination compensation payable to
the Executive pursuant to this Section 10.1, the Executive agrees to complete
and execute a General Release and Waiver of Claims (the “Release”), which
Release shall be in substantially the form attached hereto as Exhibit A. The
completed and executed Release must be delivered to the Company on or before the
date that payment is to be made under Section 10.1 or the Executive shall
forfeit his right to receive the termination compensation. Prior to the
Executive’s termination of employment, the Company may modify the Release to
conform it to the laws of the local jurisdiction applicable to the Executive so
long as such modification does not increase the obligations of the Executive
thereunder.
ARTICLE 11.    POST-TERMINATION OBLIGATIONS. All payments and benefits to the
Executive under this Agreement shall be subject to the Executive’s compliance
with the following provisions during the Term and, except as otherwise provided
in this ARTICLE 11, following the termination of the Executive’s employment:
11.1.    Assistance in Litigation. The Executive shall, upon reasonable notice,
furnish such information and assistance to the Company as may reasonably be
required by the Company in connection with any litigation in which it is, or may
become, a party, and which arises out of facts and circumstances known to the
Executive. The Company shall promptly reimburse the Executive for his
out-of-pocket expenses incurred during his lifetime in connection with the
fulfillment of his obligations under this Section 11.1 in accordance with its
established policy for making reimbursements as adopted from time to time by the
Board, but in any event no later than the end of the calendar year following the
calendar year in which the expense was incurred. The expenses eligible for
reimbursement under this Section 11.1 in any calendar year shall not affect any
expenses eligible for reimbursement or in-kind benefits to be provided in any
other calendar year. The Executive’s rights under this Section 11.1 shall not be
subject to liquidation or exchange for any other benefit.
11.2.    Confidential Information. The Executive acknowledges that all
Confidential Information has a commercial value in the Company’s Business and is
the sole property of the Company. The Executive agrees that he shall not
disclose or reveal, directly or indirectly, to any unauthorized person any
Confidential Information, and the Executive confirms that such information
constitutes the exclusive property of the Company; provided, however, that the
foregoing shall not prohibit the Executive from disclosing such information to
third parties or governmental agencies in furtherance of the interests of the
Company or as may be required by law.
11.3.    Noncompetition and Non-Solicitation. The Executive acknowledges and
agrees that during the course of his employment with the Company, he has
acquired valuable information as to the nature

10





--------------------------------------------------------------------------------



and character of the Business and requirements of the Customers, which
information is unique and proprietary to the Company. The Executive covenants
and agrees that during the Time Period he will not, directly or indirectly, on
behalf of himself or on behalf of any Person: (i) call upon any of the Customers
who were such at any time during the twelve-month period ending on the
Executive’s Termination Date for the purpose of providing any product or service
similar to that provided by the Company or its affiliates or solicit, divert or
take away or attempt to solicit, divert or take away any of such Customers; (ii)
induce or attempt to induce any Customer who was such at any time during the
twelve-month period ending on the Executive’s Termination Date to patronize any
Person that is engaged in a business similar to the Business; (iii) engage in
any business within the Trade Area which is similar to the Business; and (iv)
induce or attempt to induce any employee of the Company to leave the employ of
the Company. In addition, during the Time Period and within the Trade Area, the
Executive shall not be (a) the owner of an equity or ownership interest in any
Person, (b) an officer, director or employee of any Person or (c) a consultant
to any Person which conducts the Business.
11.4.    Failure to Comply. In the event that the Executive shall fail to comply
with any provision of this ARTICLE 11, the Company shall have and may exercise
any and all other rights and remedies available to the Company at law or
otherwise, including but not limited to obtaining an injunction from a court of
competent jurisdiction enjoining and restraining the Executive from committing
such violation, and the Executive hereby consents to the issuance of such
injunction.
11.5.    Reasonableness of Restrictions. The Executive and the Company have each
carefully read the provisions of this ARTICLE 11 and, having done so, agree that
the restrictions set forth in this ARTICLE (including, but not limited to, the
Time Period restriction and the Trade Area restriction set forth in this ARTICLE
11) are fair and reasonable and are reasonably required for the protection of
the Company’s interests. Notwithstanding the foregoing, in the event any part of
the covenants set forth in this ARTICLE 11 shall be held to be invalid or
unenforceable, the remaining parts thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included therein. In the event that any provision of this ARTICLE 11 relating to
Time Period and/or Trade Area shall be declared by a court of competent
jurisdiction to exceed the maximum time period and/or geographical areas of
restriction such court deems reasonable and enforceable, said time period and/or
geographical areas of restriction shall be deemed to become and thereafter be
the maximum time period and/or geographical areas of restriction that such court
deems reasonable and enforceable.
ARTICLE 12.    ATTORNEYS’ FEES. In the event that the Executive incurs any
attorneys’ fees in protecting or enforcing his rights under this Agreement or
under any employee benefit plans or programs sponsored by the Company in which
the Executive is a participant, the Company shall reimburse the Executive for
such reasonable attorneys’ fees and for any other reasonable expenses related
thereto unless, in the case of an action instituted by the Executive, the
Executive had no reasonable basis for his claim and acted in bad faith. Such
reimbursement shall be made within thirty (30) days following final resolution,
in favor of the Executive, of the dispute or occurrence giving rise to such fees
and expenses. In no event shall the Executive be entitled to receive the
reimbursements provided for in this ARTICLE 12 if his employment is terminated
by the Company For Cause, or if he acts in bad faith or pursues a claim without
merit, or if he fails to prevail in any action instituted by him or the Company.
ARTICLE 13.    DECISIONS BY COMPANY. Any powers granted to the Board hereunder
may be exercised by the Compensation Committee of the Board. Such Committee
shall have general responsibility for the administration and interpretation of
this Agreement.

11





--------------------------------------------------------------------------------



ARTICLE 14.    INDEMNIFICATION. The Company shall indemnify the Executive during
his employment and thereafter to the fullest extent permitted by applicable law
in respect of any judgments, fines, settlements, losses, costs or expenses
(including reasonable attorneys’ fees) of any nature related to or arising out
of, or in connection with, his activities as an agent, employee, officer or
director of the Company or in any other capacity on behalf of or at the request
of the Company; provided, that in no event shall such indemnity of the Executive
at any time during the period of his employment by the Company be less than the
maximum indemnity provided by the Company at any time during such period to any
other officer or director under and indemnification insurance policy or the
bylaws or charter of the Company or by agreement.
ARTICLE 15.    SOURCE OF PAYMENTS; NO TRUST. The obligations of the Company to
make payments hereunder shall constitute a liability of the Company to the
Executive. Such payments shall be from the general funds of the Company, and the
Company shall not be required to establish or maintain any special or separate
fund, or otherwise to segregate assets to assure that such payments shall be
made, and neither the Executive nor his designated beneficiary shall have any
interest in any particular asset of the Company by reason of its obligations
hereunder. Nothing contained in this Agreement shall create or be construed as
creating a trust of any kind or any other fiduciary relationship between the
Company and the Executive or any other person. To the extent that any person
acquires a right to receive payments from the Company hereunder, such right
shall be no greater than the right of an unsecured creditor of the Company.
ARTICLE 16.    SEVERABILITY. All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid by any
competent court, this Agreement shall be interpreted as if such invalid
agreements or covenants were not contained herein.
ARTICLE 17.    ASSIGNMENT PROHIBITED. This Agreement is personal to each of the
parties hereto, and neither party may assign nor delegate any of his or its
rights or obligations hereunder without first obtaining the written consent of
the other party; provided, however, that nothing in this ARTICLE 17 shall
preclude the executors, administrators, or other legal representatives of the
Executive or his estate from assigning any rights under this Agreement to the
person or persons entitled thereto.
ARTICLE 18.    NO ATTACHMENT. Except as otherwise provided in this Agreement or
required by applicable law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge or hypothecation or to execution, attachment, levy,
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect.
ARTICLE 19.    HEADINGS. The headings of articles, paragraphs and sections
herein are included solely for convenience of reference and shall not control
the meaning or interpretation of any of the provisions of this Agreement.
ARTICLE 20.    GOVERNING LAW. The parties intend that this Agreement and the
performance hereunder and all suits and special proceedings hereunder shall be
governed by and construed in accordance with and under and pursuant to the laws
of the State of North Carolina without regard to conflicts of law principles
thereof and that in any action, special proceeding or other proceeding that may
be brought arising out of, in connection with, or by reason of this Agreement,
the laws of the State of North Carolina shall be applicable and shall govern to
the exclusion of the law of any other forum. Any action, special proceeding or
other proceeding with respect to this Agreement shall be brought exclusively in
the federal or state courts of the State of North Carolina, and by execution and
delivery of this Agreement,

12





--------------------------------------------------------------------------------



the Executive and the Company irrevocably consent to the exclusive jurisdiction
of those courts and the Executive hereby submits to personal jurisdiction in the
State of North Carolina. The Executive and the Company irrevocably waive any
objection, including any objection based on lack of jurisdiction, improper venue
or forum non conveniens, which either may now or hereafter have to the bringing
of any action or proceeding in such jurisdiction in respect to this Agreement or
any transaction related hereto. The Executive and the Company acknowledge and
agree that any service of legal process by mail in the manner provided for
notices under this Agreement constitutes proper legal service of process under
applicable law in any action or proceeding under or in respect to this
Agreement.
ARTICLE 21.    BINDING EFFECT. This Agreement shall be binding upon, and inure
to the benefit of, the Executive and his heirs, executors, administrators and
legal representatives and the Company and its permitted successors and assigns.
ARTICLE 22.    MERGER OR CONSOLIDATION. The Company will not consolidate or
merge into or with another corporation, or transfer all or substantially all of
its assets to another corporation (the “Successor Corporation”) unless the
Successor Corporation shall assume this Agreement, and upon such assumption, the
Executive and the Successor Corporation shall become obligated to perform the
terms and conditions of this Agreement.
ARTICLE 23.    COUNTERPARTS. This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
ARTICLE 24.    NOTICES. All notices, requests and other communications to any
party under this Agreement shall be in writing (including telefacsimile
transmission or similar writing) and shall be given to such party at its address
or telefacsimile number set forth below or such other address or telefacsimile
number as such party may hereafter specify for the purpose by notice to the
other party:
(a)    If to the Executive:
Earl E. Congdon
c/o Old Dominion Freight Line, Inc.
500 Old Dominion Way
Thomasville, North Carolina 27360
Fax Number: (336) 822-5289


With a copy to:


Earl E. Congdon
20 Harborage Isle
Fort Lauderdale, Florida 33316
Fax Number: _________________


(b)    If to the Company:
Old Dominion Freight Line, Inc.
Attention: General Counsel
500 Old Dominion Way
Thomasville, North Carolina 27360
Fax Number: (336) 822-5289

13





--------------------------------------------------------------------------------





Each such notice, request or other communication shall be effective (i) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (ii) if given by any other
means, when delivered at the address specified in this ARTICLE 24. Delivery of
any notice, request, demand or other communication by telefacsimile shall be
effective when received if received during normal business hours on a business
day. If received after normal business hours, the notice, request, demand or
other communication will be effective at 10:00 a.m. on the next business day.
ARTICLE 25.    MODIFICATION OF AGREEMENT. Subject to the provisions of ARTICLES
10 and 29, no waiver or modification of this Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by the party to be charged therewith. No evidence of any waiver or
modification shall be offered or received in evidence at any proceeding,
arbitration, or litigation between the parties hereto arising out of or
affecting this Agreement, or the rights or obligations of the parties hereunder,
unless such waiver or modification is in writing, duly executed as aforesaid.
The parties further agree that the provisions of this ARTICLE 25 may not be
waived except as herein set forth.
ARTICLE 26.    TAXES. To the extent required by applicable law, the Company
shall deduct and withhold all necessary Social Security taxes and all necessary
federal and state withholding taxes and any other similar sums required by law
to be withheld from any payments made pursuant to the terms of this Agreement.
ARTICLE 27.    MITIGATION. The Executive shall not be required to mitigate the
amount of the payment provided for in ARTICLE 10 by seeking other employment or
otherwise, and, any payment or benefit to be provided to the Executive pursuant
to this Agreement shall not be reduced by any compensation or other amount
earned or collected by the Executive at any time before or after the termination
of the Executive’s employment.
ARTICLE 28.    CLAW BACK. The Executive acknowledges that any bonus, incentive
and/or equity based compensation paid to him under or pursuant to the terms of
this Agreement or any other plan or program of the Company will be subject to
any recoupment, “claw back” or similar policy adopted by the Board after the
date of this Agreement and reduced to writing, as the same may thereafter be
amended from time to time.
ARTICLE 29.    COMPLIANCE WITH CODE SECTION 409A. To the extent applicable, the
parties hereto intend that this Agreement comply with Section 409A of the Code,
and all rules, regulations and other similar guidance issued thereunder (“Code
Section 409A”). The parties agree that this Agreement shall at all times be
interpreted and construed in a manner to comply with Code Section 409A
(including compliance with any applicable exemptions from Code Section 409A) and
that should any provision be found not in compliance with Code Section 409A, the
parties are contractually obligated to execute any and all amendments to this
Agreement deemed necessary and required by the Company’s legal counsel to
achieve compliance with Code Section 409A or any applicable exemption. By
execution and delivery of this Agreement, the Executive irrevocably waives any
objections he may have to the amendments required by Code Section 409A. The
parties also agree that in no event shall any payment required to be made
pursuant to ARTICLE 10 of this Agreement that is considered deferred
compensation within the meaning of Code Section 409A be made to the Executive
unless he has incurred a separation from service (as defined in Code Section
409A). In the event amendments are required to make this Agreement compliant
with Code Section 409A, the Company shall use its best efforts to provide the
Executive with substantially the same benefits and payments he would have been
entitled to pursuant to

14





--------------------------------------------------------------------------------



this Agreement had Code Section 409A not applied, but in a manner that is
compliant with Code Section 409A or any of its exemptions. The manner in which
the immediately preceding sentence shall be implemented shall be the subject of
good faith negotiations of the parties. The parties also agree that in no event
shall any payment required to be made pursuant to this Agreement that is
considered deferred compensation within the meaning of Code Section 409A (and is
not otherwise exempt from the provisions thereof) be accelerated in violation of
Code Section 409A. The parties further agree that any payment that is considered
deferred compensation within the meaning of Code Section 409A (and is not
otherwise exempt from the provisions thereof) and is made as a result of a
separation from service cannot commence under Code Section 409A until the lapse
of six (6) months after a separation from service (or death of the Executive, if
earlier).
ARTICLE 30.    RECITALS. The Recitals to this Agreement are incorporated herein
and shall constitute an integral part of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.
EXECUTIVE


/s/ Earl E. Congdon            
Earl E. Congdon






OLD DOMINION FREIGHT LINE, INC.


By:      /s/ David S. Congdon        
Name:    David S. Congdon
Title:    President and Chief Executive Officer


Attest:


/s/ Ross H. Parr                
Secretary/Assistant Secretary





15





--------------------------------------------------------------------------------



EXHIBIT A


OLD DOMINION FREIGHT LINE, INC.
EMPLOYMENT AGREEMENT


GENERAL RELEASE AND WAIVER OF CLAIMS


In consideration of the payment by Old Dominion Freight Line, Inc. (the
“Company”) of the termination compensation (the “Termination Compensation”) and
other benefits payable to me pursuant to that certain Second Amended and
Restated Employment Agreement effective as of November 1, 2012, to which this
Exhibit A is attached (the “Agreement”), I, ___________ agree to and do finally
and completely release and forever discharge the Company and its present and
former parents, subsidiaries and affiliates, and any one or more of their
present and former employees, shareholders, officers, directors or agents (the
“Releasees”) from any and all liabilities claims, obligations, demands and
causes of action of any and every kind or nature whatsoever, in law, equity or
otherwise, known or unknown, suspected or unsuspected, disclosed and
undisclosed, which I now have, own or hold, or claim to have, own or hold, or
which I may have, own or hold, or claim to have, own or hold, against each or
any of the Releasees arising from or relating to my employment with the Company
and termination of that employment.
This General Release and Waiver of Claims (this “Release”) includes, without
limiting the generality of the foregoing, claims arising under any provision of
federal, state federal or local law, any federal, state or local
anti-discrimination statute, ordinance or regulation, the Age Discrimination in
Employment Act of 1967 (the “ADEA”), the Americans with Disabilities Act, the
Family and Medical Leave Act, Title VII of the Civil Rights Act of 1964 and the
Civil Rights Act 1991, or the Employee Retirement Income Security Act of 1974,
all as amended, or any similar federal, state or local statutes, ordinances or
regulations, or claims in the nature of a breach of contract, claims for
wrongful discharge, emotional distress, defamation, fraud or breach of the
covenant of good faith and fair dealing, tort and wage or benefit claims (other
than the Termination Compensation and other benefits to which I am or become
entitled under the Agreement); provided, however, that this Release does not
include actions brought by me (or my personal representative) to enforce the
terms of this Release, including my right to the Termination Compensation and
other benefits to which I am or become entitled under the Agreement, or to
secure benefits under any other employee benefit plan or program of the Company
of which I am a participant, or to seek indemnification under the Company’s
bylaws or other corporate governance documents, or to seek worker’s compensation
or unemployment compensation benefits, and this Release does not apply to any
rights or claims that I might have which arise as a result of any conduct that
occurs after the date this Release is signed by me. If I violate the terms of
this Release, I agree to pay the Releasees’ costs and reasonable attorneys’
fees.
I acknowledge that, among other rights subject to this Release, I am hereby
waiving and releasing any rights I may have under the ADEA, that this Release is
knowing and voluntary, and that the consideration given for this Release is in
addition to anything of value to which I was already entitled as an employee of
the Company.






--------------------------------------------------------------------------------



As provided by law, I have been advised by the Company to carefully consider the
matters outlined in this Release and to consult with such professional advisors
as I deem appropriate, including a lawyer of my own choice. I acknowledge I have
had at least twenty-one (21) days from my receipt of this Release to consider
the terms and conditions set forth herein, and I understand that I have seven
(7) days following my execution of this Release to revoke my signature, in which
event this Release shall not be effective or binding on the parties, and I will
not receive the Termination Compensation described in the Agreement. I further
understand fully and acknowledge the terms and consequences of this Release, and
I voluntarily accept them.
ACKNOWLEDGED AND AGREED TO,
INTENDING TO BE LEGALLY BOUND HEREBY:


                                                                  
Executive


Dated:










